Applicant's election of Group I, claims 1-6, is acknowledged.  Claims 7-10 have been rejoined.

Claims 7-10 are objected to.  Specifically, independent claim 7 is objected to because “the bottom electrode” (line 3) and “the oxide layer” (line 4) lack antecedent basis.  Claims 8-10 depend on claim 7 and are thus similarly objected to.  Correction is required (such should be “a bottom electrode” and “an oxide layer,” respectively).  

Claims 1-6 are allowed.  The prior art does not disclose or suggest independent claim 1 as a whole.

United States Patent 8,450,715 and United States Patent Application Publication 2019/0115533 are relevant to this application.

This application is in condition for allowance except for the above formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.



/MARK V PRENTY/Primary Examiner, Art Unit 2814